NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1


              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois  60604

                                    Argued October 14, 2009
                                   Decided November 10, 2009

                                               Before

                       JOHN L. COFFEY, Circuit Judge

                       TERENCE T. EVANS, Circuit Judge

                       ANN CLAIRE WILLIAMS, Circuit Judge

No. 09‐1385
                                                        Appeal from the United States District
MICHAEL PARISH,                                         Court for the Northern District of
    Plaintiff‐Appellant                                 Illinois, Eastern Division

       v.
                                                        No. 08 C 3148
CITY OF CHICAGO et al.,
      Defendants‐Appellees.                             John W. Darrah,
                                                        Judge.




                                             O R D E R 

       Michael Parish appeals the dismissal of his 42 U.S.C. § 1983 claim asserting a Fourth
Amendment violation for malicious prosecution.  In response to the defendants’ motion to
dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), Parish conceded that the
dismissal was proper because Seventh Circuit precedent does not permit an action for
malicious prosecution under § 1983 if a state remedy exists.  See Newsome v. McCabe, 256
F.3d 747, 751 (7th Cir. 2001) (holding that the tort of malicious prosecution should be
analyzed under the procedural due process clause and that the existence of a tort claim
under state law “knocks out any constitutional theory of malicious prosecution. . . because
the due process of law is afforded by the opportunity to pursue a claim in state court. . . ”). 
No. 09-1385                                                                             Page 2

And Illinois law provides a state remedy for malicious prosecution.  See Swick v. Liautaud,
662 N.E.2d 1238, 1242 (Ill. 1996).  Parish argues on appeal that Newsome is ripe for
reconsideration.  We disagree.   

        We review de novo whether a complaint states a claim on which relief can be granted,
accepting as true all well‐pleaded facts and drawing all inferences in favor of the appellant. 
See Bielanski v. County of Kane, 550 F.3d 632, 633 (7th Cir. 2008).  Here, Parish’s pleadings
were minimal and we learn that he was charged with a criminal offense in May 2005 and
placed in custody, where he remained until he was acquitted of a criminal murder offense
in June 2007.  After Parish’s acquittal, on June 1, 2008, he filed suit against the City of
Chicago and five Chicago Police Department detectives for malicious prosecution in
violation of the Fourth Amendment and Illinois tort law.  Parish also claimed that the
detectives persuaded witnesses to provide false statements implicating him, prepared false
police reports, suppressed exculpatory evidence, and fabricated evidence.  Additionally,
Parish sought the reversal of the present case law in the Seventh Circuit rejecting the
existence of a federal claim in the nature of malicious prosecution.  The defendants filed a
motion to dismiss for failure to state a claim pursuant to Federal Rule of Civil Procedure
12(b)(6) and Parish conceded that Newsome v. McCabe, 256 F.3d 747 foreclosed his lawsuit at
the district court level and the trial judge granted the defendants’ motion to dismiss.

        The sole argument that Parish makes on appeal is that we should overrule Newsome
in light of a Supreme Court comment made in footnote 2 of Wallace v. Kato, 549 U.S. 384, 390
n.2 (2007) that the Supreme Court “has never explored the contours of a Fourth Amendment
malicious prosecution suit under § 1983 . . . and we do not do so here.”  Parish somehow
asserts that this statement requires us to reevaluate our circuit precedent and that we should
allow a federal claim for malicious prosecution under the Fourth Amendment.  In Newsome,
the plaintiff spent 15 years in prison for his murder conviction before an Illinois court
proceeding vacated his conviction.  Newsome, 256 F.3d at 748‐49.  After the State’s Attorney
declined to put him on a trial a second time, the governor of Illinois pardoned him.  Id. at
749.  He then sued a number of police officers under section 1983 for what was labeled as
malicious prosecution based on the police officers failure to alert prosecutors to evidence of
his innocence, because the statute of limitations for a wrongful arrest and detention claim
had passed twenty years earlier.  Id. at 749.  We held that the tort of malicious prosecution
should be analyzed under the procedural due process clause and that the existence of a tort
claim under state law “knocks out any constitutional theory of malicious prosecution . . .
because the due process of law is afforded by the opportunity to pursue a claim in state
court. . . ”  Id. at 751.  To support this conclusion, we adopted the concurring opinion
authored by Justice Kennedy and joined by Justice Thomas in Albright v. Oliver, which
reasoned that when analyzing a malicious prosecution claim “[i]n the ordinary case where
an injury has been caused not by a state law, policy, or procedure, but by a random and
No. 09-1385                                                                               Page 3

unauthorized act that can be remedied by state law, there is no basis for intervention under
§ 1983, at least in a suit based on ‘the Due Process Clause of the Fourteenth Amendment
simpliciter.’”  510 U.S. 266, 284 (1994) (Kennedy, J., joined by Thomas J., concurring)
(quoting Parratt v. Taylor, 451 U.S. 527, 536 (1981)).

        We recently rejected Parish’s argument that the footnote statement made in Wallace
requires us to revisit our holding in Newsome.  See Johnson v. Saville, 575 F.3d 656, 665 (7th
Cir. 2009).  In Johnson, the plaintiff filed a malicious prosecution suit against the
investigating officer after he was found not guilty of criminal sexual assault in an Illinois
state court.  Id. at 657.  After the defendants were granted summary judgement in the trial
court, the court also determined that the plaintiff had forfeited a Fourth Amendment
malicious prosecution claim by failing to develop it in his summary judgement brief.  Id. at
659.  Johnson argued that his forfeiture should be excused because the footnote statement
made in Wallace was an intervening change of law that undermined Newsome’s rationale.  Id.
at 663.  But on appeal we concluded that “[t]his footnote statement on what the Court hasn’t
decided does not require us to reexamine circuit precedent.”  Id.  Thus, Johnson squarely
disposes of Parish’s argument that the footnote referred to in Wallace requires us to revisit
circuit precedent.  Furthermore, in Johnson we noted that Newsome did not necessarily
foreclose a federal claim under section 1983: “We held in that case that the due process
clause does not support the constitutional tort of malicious prosecution if state law provides
a parallel remedy” but “left open the possibility of a Fourth Amendment claim against
officers who misrepresent evidence to prosecutors, provided that the statute of limitations
for such a claim has not expired.”  Id.

        Parish is clinging to a malicious prosecution claim under the Fourth Amendment
because he (incorrectly) believes that since he was acquitted he canʹt make a Brady‐type due
process claim.  He thinks the Fourth Amendment is the only way he can get a remedy, but
heʹs wrong.  Newsome still recognized a “due process claim in the original sense of that
phrase [that] he did not receive a fair trial if the prosecutors withheld material exculpatory
evidence.”  Newsome 256 F.3d at 752‐53 (citing Brady v. Maryland, 373 U.S. 83 (1963)).  In
order to establish the elements of a Brady type due process claim, a plaintiff must
demonstrate that “(1) the evidence at issue is favorable to the accused, either because it was
exculpatory or impeaching; (2) the evidence was suppressed by the government, either
willfully or inadvertently; and (3) there is a reasonable probability that prejudice ensued. . .”
 Carvajal v. Dominguez, 542 F.3d 561, 566‐67 (7th Cir. 2008).  In order to determine whether
there is a reasonable probability of prejudice, “the question is not whether the defendant
would more likely than not have received a different verdict with the evidence, but whether
in its absence he received a fair trial, understood as a trial resulting in a verdict worthy of
confidence.”  Kyles v. Whitley, 514 U.S. 419, 434 (1995).  Although we have expressed doubts
about whether a defendant who has been acquitted can establish prejudice, in previous
No. 09-1385                                                                             Page 4

cases, we have analyzed potential claims in order to determine if the decision to go to trial
would have been altered by the suppressed evidence.  See Bielanski, 550 F.3d at 644‐45;
Carvajal 542 F.3d at 569.  Thus, Parish may still have had a Brady‐type due process claim
after he was acquitted, if (as he alleges) prompt disclosure of the suppressed evidence
would have altered the prosecution’s decision to proceed to trial.  “[I]f a plaintiff can
establish a violation of the fourth (or any other) amendment there is nothing but confusion
gained by calling the legal theory ‘malicious prosecution.’” Newsome, 256 F.3d at 751.  But
Parish has explicitly limited his appeal to asking us to overrule Newsome and we see no
reason to overturn circuit precedent.

       AFFIRM the district court’s judgement